    Case: 1:18-cv-02852 Document #: 35 Filed: 08/05/19 Page 1 of 3 PageID #:162




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PATRICK BIRMINGHAM, M.D.,                       )
                                                 )
        Plaintiff,                               )
                       v.                        ) Civil Action No. 18-cv-02852
                                                 )
 GODFREY & KAHN, S.C. and JAMES                  ) Honorable Marvin E. Aspen
 JOYCE,                                          )
                                                 )
        Defendants.                              )
                                                 )

                                   AGREED MOTION
                              TO STAY EXPERT DISCOVERY

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendants, Godfrey & Kahn, S.C. and

James Joyce (collectively “Defendants”), and Plaintiff, Patrick Birmingham, M.D. (“Plaintiff”),

respectfully move this Court for an order staying expert discovery because the parties have

agreed to mediate the case:

       1.      On May 9, 2019, this Court granted the parties’ Joint Motion to Extend

Scheduling Order and further ordered that any final motions for summary judgment are to be

filed in open court by February 13, 2020. [D.E. 24 accepting dates proposed by D.E. 22.]

Pursuant to that order, the following schedule was entered:

               Fact discovery cutoff:                         July 8, 2019
               Disclosure of expert reports:                  August 12, 2019
               Completion of expert depositions:              September 15, 2019
               Disclosure of rebuttal expert reports:         October 14, 2019
               Completion of rebuttal expert depositions:     November 18, 2019; and
               Deadline to file dispositive motions:          February 13, 2020.

       2.      On July 7, 2019, this Court granted Defendants’ Motion for Leave to take the

remaining fact witness deposition by July 10, 2019 [D.E. 27].
    Case: 1:18-cv-02852 Document #: 35 Filed: 08/05/19 Page 2 of 3 PageID #:162




       3.      The parties have now agreed to participate in mediation in an attempt to resolve

this matter prior to engaging in expert discovery. The parties are working together to schedule

the mediation for a date in early- to mid- September.

       4.      Accordingly, the parties request that the expert discovery schedule set by the May

9, 2019 Scheduling Order be stayed sixty (60) days, until October 8, 2019.

       5.      The parties do not seek this extension for purposes of delay, and no party will be

prejudiced by an Order staying the previously set expert deadlines for sixty (60) days. Rather,

the purpose of the extension is to enable the parties to attempt to resolve this matter.

        WHEREFORE, Defendants, Godfrey & Kahn, S.C. and James Joyce, and Plaintiff, Patrick

Birmingham, M.D., respectfully request that the Court grant this Agreed Motion to Stay Expert

Discovery and stay the previously set expert discovery schedule by sixty (60) days.



Dated: August 5, 2019


/s/ Kyle D. Wallenberg                                /s/ Julie M. Mallen
One of the Attorneys for Plaintiff Patrick            One of the Attorneys for Defendants Godfrey
Birmingham, M.D.                                      & Kahn, S.C. and James Joyce

Kyle David Wallenberg                                 Robert J. Palmersheim
Matthew G. McAndrews                                  Anand C. Mathew
NIRO MCANDREWS, LLP                                   Julie M. Mallen
155 N. Wacker Drive, Suite 4250                       PALMERSHEIM & MATHEW LLP
Chicago, IL 60606                                     401 North Franklin Street, Suite 4S
kwallenberg@niro-mcandrews.com                        Chicago, Illinois 60654
mmcandrews@niro-mcandrews.com                         Tel: 312.319.1791
                                                      rjp@thepmlawfirm.com
                                                      acm@thepmlawfirm.com
                                                      jmm@thepmlawfirm.com




                                                  2
    Case: 1:18-cv-02852 Document #: 35 Filed: 08/05/19 Page 3 of 3 PageID #:162




                                CERTIFICATE OF SERVICE

       I, Julie M. Mallen, an attorney, hereby state that I caused a copy of the foregoing to be

filed electronically with the Clerk of the Court using the CM/ECF system on August 5, 2019,

which will automatically forward notice to all attorneys of record.


                                                     /s/ Julie M. Mallen




                                                3
